Exhibit 10.6

ABAKAN INC.

CONSULTING AGREEMENT

This CONSULTING AGREEMENT is entered into on December 01, 2009, by and between
Prosper Financial Inc. (“the Consultant”), having a place of business at 2829
Bird Avenue, Suite 12, Miami, FL 33133 and Abakan Inc., a State of Nevada
corporation (“Abakan Inc.” or the "Company"), having a place of business at 2829
Bird Avenue, Suite 12, Miami, FL 33133. This Consulting Agreement supersedes the
Consulting Agreement between Prosper Financial Inc. and Waste to Energy Group
Inc. dated September 2, 2008.

WHEREAS, the Consultant is in the business of providing consulting services; and

WHEREAS, Abakan Inc. desires the Consultant to provide its consulting services
to Abakan Inc. and the Consultant desires to provide such services to Abakan
Inc.

NOW, THEREFORE, the parties hereto agree as follows:

1. INDEPENDENT CONTRACTOR STATUS.  The parties acknowledge and agree that the
Consultant is an independent contractor and not an employee, agent, joint
venture or partner of Abakan Inc.  The Consultant acknowledges and agrees that,
as an independent contractor, it will not be entitled to (i) make a claim for
unemployment, worker’s compensation or disability, or (ii) receive any vacation,
health, retirement or other benefits, pursuant to this Agreement or the
Consultant’s relationship with Abakan Inc.  Abakan Inc. will not make state or
federal unemployment insurance contributions on behalf of the Consultant, or
withhold FICA (Social Security) contributions or state and federal income taxes
from its payments to the Consultant. The Consultant agrees that it shall make
such contributions and withhold such taxes for any of its employees performing
services.

2. PERFORMANCE OF SERVICES.

2.1. The Consultant shall perform Chief Financial Officer services as delegated
and agreed to with the Board of Directors of Abakan Inc. or Robert H. Miller,
acting as President of the Company. The Consultant agrees to provide services to
Abakan Inc., and to provide and deliver to Abakan Inc. any work product
resulting from the performance of services.

2.2. The Consultant will determine the general method, details and means of
performing the services, and shall strictly observe any Abakan Inc. policies or
procedures applicable to the workplace if using the premises and/or equipment of
Abakan Inc.

During the consulting period, the Consultant shall expend sufficient time to
meet the corporate objectives as assigned by Abakan Inc.’s Board or Robert H.
Miller, acting as President of the Company and shall devote his/her best
efforts, energy and skill to the services of Abakan Inc. and its interests and
shall not take part in activities detrimental to the best interests of Abakan
Inc. Nothing in this Agreement shall preclude the Consultant during the term of
this Agreement from engaging, directly or indirectly, in any business activity
which is not competitive with the then existing business of Abakan Inc.  This
Agreement is non-exclusive in that the Consultant shall have the right to
perform work for others during the term of this Agreement and Abakan Inc. may
cause similar work to be performed by its own personnel or other contractors or
consultants during the term of this Agreement.

 

 

1

--------------------------------------------------------------------------------

 

 

 

3.0. COMPENSATION; EXPENSES; AND PAYMENT. 

            3.1. Commencing December 01, 2009, Abakan Inc. will pay the
Consultant for all services rendered to Abakan Inc. by the Consultant, a
consulting fee of $6,000.00 USD each month commencing December 01, 2009 and each
month thereafter throughout the term of this Agreement. The Consultant will also
be granted 200,000 stock options with an exercise price of $0.60 per share,
which shall vest equally over 2 years, with the first one third, deemed to be
vested upon signing of this Consulting Agreement. The stock options granted in
this Consulting Agreement will expire ten years after the date of this
agreement.

3.2. Abakan Inc shall reimburse the Consultant for all reasonable business
expenses incurred by in the performance of services hereunder.

3.3 Abakan Inc. will pay the Consultant upon receipt of invoice at the end of
the month for which the services were rendered.

4.0. TERM; TERMINATION.

            4.1. This Agreement is entered into as of December 01, 2009 and will
continue in effect through December 01, 2010, unless terminated earlier in
accordance with Section 4.2.  Thereafter, this Agreement will be deemed to have
been renewed on an annual basis unless formally terminated in writing in
accordance with this Section 4.2.

4.2. Termination of Services and/or Agreement. Either party may terminate this
Agreement by giving 30 days written notice to the other.  On termination of this
Agreement, the Consultant shall cease providing services and submit any final
expenses, receipts or costs for reimbursement.  On termination of this Agreement
for any reason, any remaining Stock Options at the discretion of the Consultant
will be deemed to have vested forthwith, and the Consultant will have a further
30 days during which to exercise such Stock Options according to this Agreement.
On termination of this Agreement for any reason, the Consultant will be paid
his/her regular monthly fee for the remainder of the month during which the
notice of termination was received.  Any payments to the Consultant due on
termination of this Agreement shall be paid by Abakan Inc. forthwith.

5.0. CONFIDENTIAL INFORMATION.

            5.1. The Consultant shall maintain in strict confidence all
confidential information that the Consultant receives in the course of providing
services or otherwise in connection with his/her relationship with Abakan Inc.,
and shall use confidential information only for the specific purposes of
performing the Consultant's obligations hereunder.  Confidential information
shall include any trade secrets, knowledge, data, intellectual property or other
information of the Company relating to the Company and its businesses in
whatever form, tangible or intangible, including, without limitation,
information regarding cost of new accounts, customer lists, customer activity
rates and other customer information, technology (hardware and software),
discoveries, processes, algorithms, mask works, strategies, products, processes,
know how, technical data, designs, formulas, test data, business plans,
marketing plans and advertising results, research, product plans, financial data
and information or other subject matter pertaining to any business of the
Company or any of its clients, customers, consultants, licensees or affiliates
which the Consultant may produce, obtain or otherwise learn of during the course
of his/her performance of services.

 

 

2

--------------------------------------------------------------------------------

 

 

            5.2. The restrictions in Section 5.1 above shall not apply to
information that (i) was already lawfully known to the Consultant; (ii) was
independently developed by the Consultant; (iii) becomes rightfully known to the
Consultant from another source, without restriction on subsequent disclosure or
use; or (iv) is or becomes part of the public domain through no wrongful act of
the Consultant.

6.0. OWNERSHIP OF WORK PRODUCT.

            6.1. The parties agree that all work product of the Consultant under
this Agreement will be the property of the Company, and the Consultant will
maintain in strict confidence all information received in the course of
providing services or otherwise in connection with its relationship with Abakan
Inc., and will use such information only for the specific purposes of performing
the Consultant's obligations hereunder.

            6.2. Notwithstanding anything to the contrary herein, the Consultant
shall be free to use his/her general skills, know-how and expertise in the
course of providing services to others, provided that the Consultant shall not
specifically disclose any Confidential Information in so doing.

7. GENERAL.

            7.1. Abakan Inc.  hereby agrees to indemnify and hold the Consultant
harmless from any and all liabilities incurred by the Consultant under the
Securities Act of 1933, as amended (the "Act"), the various state securities
acts, or otherwise, insofar as such liabilities arise out of or are based upon
(i) any material misstatement or omission contained in any offering documents
provided by Abakan Inc. , or (ii) any intentional actions by Abakan Inc. ,
direct or indirect, in connection with any offering by Abakan Inc. , in
violation of any applicable federal or state securities laws or regulations.
Furthermore, Abakan Inc. agrees to reimburse the Consultant for any legal or
other expenses incurred by the Consultant in connection with investigating or
defending any action, proceeding, investigation, or claim in connection
herewith. The indemnity obligations of Abakan Inc. under this paragraph shall
extend to the shareholders, directors, officers, employees, agents, and control
persons of the Consultant.

            7.2. The indemnity obligations of Abakan Inc. under this Agreement
shall be binding upon and inure to the benefit of any successors, assigns,
heirs, and personal representatives of Abakan Inc., the Consultant, and any
other such persons or entities mentioned hereinabove.

            7.3. The parties agree that they will make good faith efforts to
settle any dispute, claim or controversy arising out of or relating to this
Agreement by discussion, negotiation and/or mediation.

            7.4. Applicable Law. This Agreement shall be governed by and
interpreted in accordance with the laws of Nevada.

7.5. Notice. Any notice required or desired to be given under this Agreement
will be deemed sufficiently given and received if in writing and delivered or
sent by facsimile, email or regular mail to the address of Abakan Inc.  Inc. or
to any of Abakan Inc.’s Directors, and to the Consultant, and each party will
keep the other appraised of its current contact information.

            7.6. Modifications. Any modifications of this Agreement shall be in
writing and signed by both parties.

            7.7. Complete Agreement. This Agreement, including all attachments
hereto, constitutes the complete and exclusive statement of the agreement
between Abakan Inc.  and the Consultant and it supersedes all proposals, oral or
written, and all other communications between Abakan Inc. and the Consultant
relating to the subject matter of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

            7.8. Severability. If any provision of this Agreement shall be
unenforceable under any applicable law, then notwithstanding such
unenforceability, the remainder of this Agreement shall continue in full force
and effect.

            7.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ABAKAN INC.

 

 

By: /s/ Robert H. Miller                                   

       ROBERT H. MILLER

       President   & CEO

 

 

PROSPER FINANCIAL INC.

Consultant

 

By: /s/ Maria C. Maz                           

       Authorized Signatory

 

 

 

 

 

4

--------------------------------------------------------------------------------

 